108 F.3d 1383
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Larry B. Ziegler, Appellant.
No. 96-3563.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 12, 1997Decided March 19, 1997

Before FAGG and HEANEY, Circuit Judges, and NANGLE,* District
PER CURIAM.


1
Larry B. Ziegler appeals his drug-related conviction and sentence.  Because the controlling law is clear, an extended discussion of the issues will serve no useful purpose.  Contrary to Ziegler's view, his incriminating statements to the police were voluntary and the district court properly refused to grant a downward departure for diminished capacity.  Ziegler's constitutional argument based on the distinction between the penalties for cocaine base and powder cocaine is foreclosed by our earlier decisions.  We thus affirm Ziegler's conviction and sentence.  See 8th Cir.  R. 47B.



*
 The Honorable John F. Nangle, United States District Judge for the Eastern District of Missouri, sitting by designation